A NASDAQ Traded Company - Symbol HBNC Forward-Looking Statements This presentation may contain forward-looking statements regarding financialperformance, business prospects, growthand operating strategies.For thesestatements, Horizon claims the protectionof the safe harbor for forward-lookingstatements contained in the PrivateSecurities Litigation Reform Act of 1995. Financial HighlightsMark E. SecorChief Financial Officer *Based on price at the close of business on May 1, 2009 at $15.92 per share **Total assets and ownership as of March 31, 2009 Corporate Profile •SymbolHBNC •Shares
